UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-23971 Citizens South Banking Corporation (Exact name of registrant as specified in its charter) Delaware 54-2069979 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 519 South New Hope Road, Gastonia, NC (Address of principal executive offices) (Zip code) (704) 868-5200 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [ ] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports).Yes [x]No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “accelerated filer”, “large accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller Reporting Company [x] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes [ ]No [x] As of November 14, 2011, there were 11,506,324 shares outstanding of the Registrant’s common stock, $0.01 par value. Citizens South Banking Corporation Index Page Part I. Financial Information Item 1. Financial Statements (unaudited) Consolidated Statements of Financial Condition at September 30, 2011 and December 31, 2010 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 2 Consolidated Statements of Shareholders’ Equity for the Nine Months Ended September 30, 2011 and 2010 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 4 Notes to Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Consolidated Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 44 Part II. Other Information Item 1. Legal Proceedings 45 Item 1A.Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 6. Exhibits 45 Signatures Certifications Part I.Financial Information Item 1. Financial Statements CITIZENS SOUTH BANKING CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION September 30, 2011 December 31, 2010* (Dollars in thousands, except share and per share data) (unaudited) ASSETS Cash and cash equivalents: Cash and due from banks $ $ Interest bearing deposits Cash and cash equivalents Investment securities available for sale, at fair value (amortized cost of $54,270 and $74,335 at September 30, 2011 and December 31, 2010, respectively) Investment securities held to maturity, at amortized cost (fair value of $80,268 and $37,638 at September 30, 2011, and December 31, 2010, respectively) Federal Home Loan Bank stock, at cost Presold loans in process of settlement Loans: Covered by FDIC loss-share agreements Not covered by FDIC loss-share agreements Allowance for loan losses ) ) Loans, net Other real estate owned Premises and equipment, net FDIC loss share receivable Accrued interest receivable Bank-owned life insurance Intangible assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits $ $ Securities sold under repurchase agreements Borrowed money Subordinated debt Other liabilities Total liabilities Shareholders' Equity Preferred stock, $0.01 par value, Authorized: 1,000,000 shares; Issued and outstanding: 20,500 shares Common stock, $0.01 par value, Authorized: 20,000,000 shares; Issued: 11,561,464 shares; Outstanding: 11,506,324 shares at September 30, 2011, and 11,508,750 shares at December 31, 2010 Additional paid-in-capital Retained earnings, substantially restricted Accumulated other comprehensive income (loss) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ * Derived from audited consolidated financial statements See accompanying notes to consolidated financial statements. 1 CITIZENS SOUTH BANKING CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands, except per share data) Interest Income: Interest and fees on loans $ Investment securities: Taxable interest income Tax-exempt interest income 72 Other interest income 48 88 Total interest income Interest Expense: Deposits Repurchase agreements 13 27 50 83 Borrowed money Subordinated debt 83 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income: Service charges on deposit accounts Mortgage banking income Commissions on sales of financial products 70 53 Income from bank-owned life insurance Gain (loss) from acquisition ) Gain on sale of investments, available for sale Gain (loss) on sale of other assets 41 ) ) ) Other income Total noninterest income Noninterest Expense: Compensation and benefits Occupancy and equipment Loan collection and other expenses Advertising and business development 80 Professional services Data processing and other technology Deposit insurance Amortization of intangible assets Other real estate owned valuation adjustments Other real estate owned expenses Acquisition and integration expenses Other expenses Total noninterest expense Income (loss) before income tax expense (benefit) ) Income tax expense (benefit) 28 ) Net income (loss) ) Dividends on preferred stock Net income (loss) available to common shareholders $ $ ) $ $ Earnings (loss) per common share - basic $ $ ) $ $ Earnings (loss) per common share - diluted ) See accompanying notes to consolidated financial statements. 2 CITIZENS SOUTH BANKING CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (unaudited) Retained Accumulated Additional Earnings, Other Total Preferred Common Paid-in Substantially Comprehensive Shareholders' Stock Stock Capital Restricted Income (Loss) Equity (Dollars in thousands, except share and per share data) Balances, January 1, 2010 $ $
